Richardson, J.
I dissent from the decision of the Court in this case. I think the defendant was bound to keep the money until he had obtained for Dr. Sams a legal assign*184ment of the judgment from the executors of Francis Hopkins, or a legal acquittance from them. That, therefore, the payment of the money over to Charles H. Hopkins, was merely voluntary and gratuitous ; and of course, until Dr. Sams had notice of such a transfer of the money to Charles H. Hopkins, or of a refusal to return it, or the defendant had procured the legal assignment of the judgment, he, the defendant, stood in the character of the agent, either to pay over the money to the executors, or to procure the proper assignment; and, therefore, the statute of limitations could not attach until after the correspondence of 1840.